Bertram R. Gelfand, S.
In this probate proceeding, the default of the nominated executor under a prior will on his application for leave to file objections has been vacated on consent. The application is considered on the merits.
Decedent died on August 6, 1976, survived by two brothers and a sister. There is offered for probate a paper writing dated July 25, 1976. Objections have been filed to the probate of this instrument by decedent’s sister and one brother. It is claimed that the will was not duly executed; that decedent lacked testamentary capacity and that its execution was procured by fraud and undue influence. All other parties in interest are opposed to this application.
One whose interest in an estate is limited to being a nominated fiduciary on an earlier will may file objections only if authorized by the court for "good cause shown” (SCPA 1410). In this proceeding all of the distributees have appeared by their respective attorneys and two of them as indicated above have filed objections. No purpose, except to burden the estate with avoidable expense, would be served in permitting movant to file an additional set of objections. Movant has not shown the good cause required by the statute to obtain the relief he seeks. Accordingly, the application is denied.